DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by (US Pat. Pub. No. 2015/0165078, hereinafter Nevin).
In regards to Claims 1-3, Nevin discloses a disinfection device with at least one radiating device comprising:
A pressure vessel (#12) with an interior space for receiving a medium (see figures 1-7 and paragraph [0043]);
At least one radiating device (#B UVC LED light source means) arranged such that it emits radiation into the interior space (encompasses the limitations of claims 2-3) (see figures 1-7 and paragraphs [0030] and [0044] and [0046]), wherein 
one or several surfaces (#26, #28)  of the interior space are formed at least partially as a reflection surface (see figure 7 and paragraph [0050]).
In regards to Claim 5, Nevin discloses wherein at least one radiating device (B) is designed such that a principal direction component of the emitted radiation is aligned parallel to a longitudinal axis of the pressure vessel (#12) (see figure 2, and paragraph [0045]).
In regards to Claim 6, Nevin discloses wherein the at least one radiating device (B) is arranged in a region of a first side of the interior space, and in that a second side, opposite this first side, of the interior space comprises a reflection surface for the radiation (see figure 7 below, and paragraph [0050]).

    PNG
    media_image1.png
    409
    598
    media_image1.png
    Greyscale

	 In regards to Claim 8, Nevin discloses wherein at least one of the one or more reflection surfaces (#28) is formed in the form of a concave mirror (see figure 7 and paragraph [0050]).
	In regards to Claim 9, Nevin discloses wherein at least one reflection surface of the one or more reflection surfaces (#28) is formed by a reflection layer applied to a substrate (see figure 7 and paragraph [0050]). 
	In regards to Claim 10, Nevin discloses wherein the pressure vessel is designed as a tank (#12) with at least one passage for inflow (#10) and outflow (#16) of the medium (see  figures 1-7, and paragraph [0043]). 
	In regards to Claim 11, Nevin discloses wherein the pressure vessel is designed as a tubular pressure container (#12) with two or more passages (#10 multiple inlet ports) for the medium (see figure 1 and paragraph [0043]).
	In regards to Claim 12, Nevin discloses wherein pressure vessel is configured as a compressed air vessel (A) for dental compressed air (see figure 1, and paragraph [0043]; Nevin discloses an air compressor, generally designated A which can be used for any purpose that requires a source of pressurized air with reduced levels of harmful bacteria and other organisms, such as a dental apparatus of various types, i.e. dental compressed air.).
	In regards to Claim 13, Nevin discloses a compressor system for providing compressed air for dental applications, comprising a compressor system (A) which comprises the disinfection device according to claim 1 (see figures 1-7 and paragraphs [0043]-[0044] and [0050]).
	In regards to Claim 14, Nevin discloses a dental treatment device with a compressed air device, comprising a compressed air device which comprises the disinfection device according to claim 1 (see figures 1-7 and paragraphs [0043]-[0044] and [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nevin, D. (US Pat. Pub. No. 2015/0165078, hereinafter Nevin).
In regards to Claim 4, Nevin discloses wherein the radiation source (LED) of the radiating device (#B) is arranged in a concave mirror (see figure 7, and paragraph [0050]; Nevin discloses a second row of UV LED light sources is present near the bottom of the tank, a second member #26 is situated adjacent the second row of UV LED light sources.  The concave surface #28 of member #26 is preferably silvered to create a mirror, i.e. concave mirror, to reflect and focus a portion of the light UV LED light source back to the area of the bottom of the tank.  In view of this, it is considered obvious that the radiation source of the radiating device is arranged in the concave mirror, as claimed by the applicant.).
In regards to Claim 7, Nevin discloses one surface of the interior space is formed at least partially as a reflection surface.  Although Nevin does not explicitly disclose wherein at least two sides of the interior space opposite to one another comprise reflection surfaces for the radiation, having two sides of the interior space comprising reflection surfaces for the radiation instead of one is considered a mere duplication of parts, is considered prima facie obvious in order to obtain a desired end-result, such as for improved sterilization efficiency, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falat, F. (US Pat. Pub. No. 2003/0190254, hereinafter Falat) in view of Nevin.

In regards to Claim 1, Falat discloses a disinfection device (#10) with at least one radiating device, comprising:
pressure vessel (high pressure stainless steel chamber #60) with an interior space for receiving a medium (air) (see figure 1 and paragraph [0030]); and
at least one radiating device (High output UV lamp #62) arranged such that it emits radiation into the interior space (see figure 1 and paragraph [0030]).
Falat is silent in regards to wherein one or several surfaces of the interior space are formed at least partially as a reflection surface.
However, Nevin teaches an air compressor, i.e. disinfection device, generally designated A, which can be used for any purpose that requires a source of pressurized air with reduced levels of harmful bacteria and other organisms, such as dental apparatus of various types.  The compressor (A) comprises a tank (#12) having at least one intake within which pressurized air from pressurizing pumps accumulates, and an outlet through which pressurized air from the tank (#12) exits the compressor, i.e. pressurized vessel with an interior space for receiving a medium (air) and at least one UVC LED light source means (B), i.e. radiating device arranged such that it emits radiation into the interior space, used for disinfecting the interior surface of the tank (#12) (see figures 1-7 and paragraphs [0043]-[0044] and [0046]).
Nevin further teaches a member (#26) is situated within interior space of the tank (#12) and has a concave surface (#28) that is preferably silvered to create a mirror to reflect and focus a portion of the light from the UV LED light source (B) back to the area at the bottom of the tank where liquid tends to pool (see figure 7 and paragraph [0050]). This is considered equivalent to wherein one or several surfaces (#26, #28) of the interior space are formed at least partially as a reflection surface, as claimed by the applicant . 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the disinfection device as disclosed by Falat by having one or several surfaces of the interior space formed at least partially as a reflection surface, as claimed by the applicant, with a reasonable expectation of success, as Nevin teaches an air compressor, i.e. disinfection device, which can be used for any purpose that requires a source of pressurized air with reduced levels of harmful bacteria and other organisms, such as dental apparatus of various types, wherein the compressor(A) comprises a tank having at least one intake within which pressurized air from pressurizing pumps accumulates, and an outlet through which pressurized air from the tank exits the compressor, at least one UV LED light source means used for disinfecting the interior surface of the tank, and a member is situated within interior space of the tank which has a concave surface that is preferably silvered to create a mirror to reflect and focus a portion of the light from the UV LED light source back to the area at the bottom of the tank where liquid tends to pool, thereby improving sterilization efficiency within the compressor (see figures 1-7 and paragraphs [0043]-[0044]).
In regards to Claim 15, Falat discloses a connection device with one or several tube sections for guiding compressed air for dental applications, comprising at least one tube section which comprises the disinfection device (#10) according to claim 1 (#50 tubing, #90 reducing adapted fitting, #100 chairside dental utility main valve, #110 sample chamber) (see paragraphs [0029]-[0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter et al. (US Pat. Pub. No. 2003/0170151)- systems and method for exposing fluids and other materials that may contain biohazards to ultraviolet radiation for reducing, neutralizing, and substantially inactivating, biohazards in those materials. A system is provided for exposing air to ultraviolet radiation in a killing zone of a conduit, wherein the system has an array of UV LEDs mounted to emit short-wave radiation in the conduit for neutralizing the biohazard.  To improve the effectiveness and efficiency of system 10, an inner surface 45 of conduit 12 can be made highly reflective for the short wavelengths used to neutralize the biohazards. High reflectivity can be achieved using conventional UV coating techniques or by using materials, such as metals, that are known to have a relatively high UV reflectivity (see paragraphs [0015] and [0042]-[0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759